Citation Nr: 9915830	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

Ankylosis of the right ankle has not been demonstrated; 
taking into consideration pain, the veteran's right ankle 
disability causes a moderately severe right foot disorder.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.71a, Codes 5270, 5271, 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Service connection is currently in effect for residuals of a 
right ankle sprain with ununited fracture tip of the medial 
malleolus with degenerative changes and chronic synovitis and 
ligamentous laxity, which has been assigned a 20 percent 
disability evaluation.  

A 20 percent rating is assigned for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The normal dorsiflexion of the ankle is 20 degrees and 
the normal plantar flexion of the ankle is 45 degrees.  
38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5270, 
relating to ankylosis of the ankle, a 20 percent rating is 
assigned for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  A 30 percent rating is assigned for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).

A 20 percent disability evaluation is also warranted for a 
moderately severe foot injury.  A 30 percent disability 
evaluation is warranted for a severe foot injury.  38 C.F.R. 
§ 4.71a, Code 5284 (1998).

A review of the record demonstrates that service connection 
for residuals of a right ankle sprain was granted in a June 
1961 rating determination, with a noncompensable disability 
evaluation being assigned at that time.  Following a June 
1980 VA examination, wherein a diagnosis of an ununited tip 
of the medial malleolus with no marked post traumatic 
degenerative joint disease was rendered, the RO, in an August 
1980 rating determination, reclassified the veteran's 
disability as residuals of a right ankle sprain, with 
ununited fracture tip of the medial malleolus, with 
degenerative changes, and increased the veteran's disability 
evaluation to 10 percent.  

In June 1989, the veteran requested an increased evaluation 
for his right ankle disability.  In support of his claim, the 
veteran supplied a medical report from a private physician 
which indicated that he was developing traumatic arthritis of 
his right ankle.  The examiner noted that when the veteran 
was asked to squat, he became protective of the ankle and 
only came in on a right angle.  Palpation of the ankle 
produced pain, mostly medially, but some laterally and 
anteriorly.  There was definite evidence of discomfort in the 
weight bearing surface of the calcaneus and some limitation 
of dorsiflexion as it came only actively to 8 or 10 degrees 
and passively to about 10 or 12 degrees versus 15 to 18 
degrees on the opposite side.  There was also a few degree 
loss of plantar flexion.  The subtalar joint was still intact 
and there was no pain relating to the sinus tarsi and no loss 
of inversion.  X-ray revealed some anterior and posterior 
tibial malleolar spiking with joint space narrowing.  The 
veteran had a collection of loose bodies below the medial 
malleolus with narrowing of that area along with narrowing of 
the joint space.  

At the time of an October 1989 VA examination, the veteran 
reported that he had difficulty determining just how much 
pain the ankle was causing him due to the influence of his 
back medication.  The veteran indicated that his whole foot 
hurt.  He was unable to state whether it hurt laterally or 
medially or whether it was confined to the ankle area or the 
foot.  He reported that sometimes his foot ached so badly 
that it went up to his knee and hip area.  The veteran noted 
that the ankle felt unsecure on irregular surfaces and that 
he had had numerous sprains.  He reported having had "10,000 
or so" sprains and indicated that the last one had occurred 
three or four weeks ago.  He noted that he wore high top 
boots at work and high top tennis shoes when not working.  

Physical examination revealed that the veteran had a smooth 
well coordinated gait.  He walked well on his heels and toes 
and was able to perform a full squat and rise.  He could run 
in place without difficulty.  His ankles had a symmetrical 
motion including dorsiflexion to 10 degrees and plantar 
flexion to 50 degrees.  Normal subtalar motion without pain 
was present.  The ankle was stable in varus and valgus and 
anterior drawer testing as compared with the left side.  
Tenderness was present along the medial aspect rather 
diffusely over the os calcis, over the posterior tibial 
tendon sheath, over the medial malleolus, and over the 
talonavicular joint area.  There was no swelling or increased 
warmth.  The examiner noted that the pain appeared to be 
diffuse rather than related to any one articulation on a 
clinical basis.  Neurological examination showed that the 
deep tendon reflexes were 1+ and symmetrical.  Sensory 
examination was intact.  X-rays revealed arthritic disease of 
the right ankle due to previous trauma, particularly of the 
medial aspect of the right ankle.  It was the examiner's 
impression that the veteran had intermittent sprains of the 
right ankle and an ununited fracture of the medial malleolus 
with associated degenerative changes.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that he was diagnosed as having 
an unstable ankle at the time of a February 1990 outpatient 
visit.  May 1992 ankle x-rays revealed post traumatic changes 
of the medial malleolus with superimposed degenerative 
changes and a large degenerative spur arising from the 
plantar surface of the calcaneus.  

In June 1992, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran was 
noted to have been given a brace for his right ankle.  
Surgery for the ankle was being considered.  The veteran was 
able to operate a car for about two hours and could walk for 
five minutes before his right ankle began to hurt.  He 
reported that his right ankle sprained easily and that it had 
chronic pain.  

Physical examination revealed mild limping with the right 
leg.  There was a brace on the right ankle which was removed 
for the examination.  Toe and heel walking strength were good 
and the veteran could walk on the medial borders of both 
feet.  Walking on the lateral border of the right foot was 
not possible because of a feeling of instability.  Motion of 
the foot and ankle was equal bilaterally, and allowed 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
inversion to 25 degrees, and eversion to 20 degrees.  There 
was mild lateral tenderness at the right ankle.  Otherwise, 
the ankles were nontender.  The lateral ankle ligaments were 
severely decreased at the right ankle on palpation.  Stress 
views showed ligamentous instability on x-ray.  

The examiner noted that the veteran had a history of 
treatment for a fracture of the right ankle inservice.  He 
observed that the right ankle continued to have pain and 
instability subsequently.  He further noted that there was 
chronic persistent pain and instability at the right ankle 
joint which was diagnosed as chronic synovitis secondary to 
easy spraining and ligamentous laxity.  He indicated that 
continued symptoms could be expected at the right ankle with 
or without ligamentous surgery and that the ligament surgery 
might give some improvement in stability.  He observed that 
the veteran was a poor candidate for standing types of work.  

At the time of a November 1992 outpatient visit, the 
veteran's ankle was found to be nontender.  Lateral 
instability was also present.  Dorsiflexion was to 30 degrees 
while plantar flexion was to 45 degrees.  

In February 1993, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
continued to report having chronic pain in his right ankle.  
He had been given a wedge for his heel and oral medication 
for the pain.  He again indicated that he could operate a car 
for two hours and stand for five to ten minutes before his 
ankle would begin to bother him.  The right lower extremity 
was noted to have some collapsing, mostly related to the back 
and right ankle.  

Physical examination revealed that toe and heel walking were 
"alright".  The veteran could walk on the medial and 
lateral borders of both feet but there was concern about 
spraining the ankle when walking on the lateral border of the 
foot.  Motion of the foot and ankle was normal.  Dorsiflexion 
was to 10 degrees, plantar flexion was to 45 degrees, 
inversion was to 25 degrees, and eversion was to 20 degrees.  
There was moderate pain with moving of the right ankle.  The 
ankles were found to be nontender at the time of the 
examination.  The lateral ligaments were decreased on 
palpation with the change being much worse on the right.  The 
feet were nontender and arch development was average and 
equal.  There were no bothersome calluses.  

The examiner noted that both ankles had chronic pain and 
instability, much worse on the right.  This was diagnosed as 
chronic synovitis, bilaterally, with some early degenerative 
changes at the right ankle.  The examiner noted that the 
synovitis and degeneration was secondary to easy sprain that 
was secondary to ligamentous laxity.  

In August 1995, the veteran appeared at a personal hearing 
before the undersigned Board member.  At the time of the 
hearing, the veteran testified that he quit his job as a 
machinist in 1991 due to his inability to stand for extended 
periods of time.  He noted that he had not worked since that 
time.  He indicated that he was on Social Security 
Disability.  He further testified that there had been several 
discussions with VA medical physicians about fusing the 
ankle.  He stated that he had been told that fusing the ankle 
would not alleviate the pain.  He noted that pain was the 
overriding factor.  He reported that his ankle would tend to 
stiffen up at times and then pop loudly when it loosened up 
again.  He indicated that he had pain when this happened.  He 
also noted having a lot of latitude in his ankle and problems 
with uneven surfaces.  He reported that he had fallen down as 
a result of this.  He noted that his ankle stayed swollen 
most of the time.  The veteran indicated that he did very 
little yard work and that he stayed off his ankle as much as 
possible.  He also reported that he would occasionally wake 
up with pain in his ankle.  He further testified that he had 
to be very careful where he walked due to the instability.  
The veteran also reported that he was not working as a result 
of other disabilities in addition to his ankle.  He noted 
that the locking in his ankle did not occur very often and 
that the only time that there were grinding or popping noises 
was when the ankle locked up.  He indicated that his shoe 
would wear on the inside and that the heel of the shoe wore 
on the outside.  

In an October 1996 statement in support of claim, the veteran 
indicated that that his right ankle gave him great pain and 
that his prescription medication did not give him much 
relief.  

In May 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he was unable to work because of back, ankle, 
lung, and eye problems.  He noted that the ankle pain had 
gradually increased over the years.  The veteran reported 
that his ankle felt weak and would easily sprain.  The right 
foot had some mid foot pain radiating down from the ankle.  
The feet did not have any numbness.  

Physical examination revealed normal motion for the foot and 
ankle.  Dorsiflexion was to 10 degrees, plantar flexion was 
to 45 degrees, inversion was to 25 degrees, and eversion was 
to 20 degrees.  The right ankle had some mild pain with these 
movements.  There was moderate medial tenderness and the 
lateral ligaments were decreased at the right ankle.  There 
was no swelling at either ankle.  The heels were nontender 
and normal to palpation.  Arch development was average and 
equal and the arch and midfoot were nontender, bilaterally.  
The forefoot areas were normal with no tenderness and there 
were no bothersome calluses.  X-rays of the right ankle 
showed an extra bone fragment at the tip of the medial 
malleolus.  There were 3 millimeter osteophytes anteriorly 
and posteriorly at the ankle joint.  Articular cartilage 
space was still satisfactory.  

The examiner noted that the right ankle had a history of 
fracture, injury, and pain in the military, with continuing 
symptoms since.  He indicated that the joint had progressed 
to some arthritis and that the continuing pain and 
instability at the right ankle had been diagnosed as chronic 
synovitis plus degenerative arthritis secondary to easy 
spraining, secondary to ligament laxity.  He reported that 
continued back and ankle difficulty could be expected.  

The examiner further indicated that the veteran's ankle 
problem made him a poor candidate for work that was mostly 
standing or working, but that it did not interfere with 
sitting work.  The examiner further indicated that with 
regard to weakness, fatigue, and poor coordination, there 
would be a symbolic loss of five degrees of loss of motion to 
represent these symptoms.  He also noted that the veteran 
would occasionally have ankle flare-ups, when the ankle 
rolled and that a five degree change in ankle motion to 
represent these symptoms would be appropriate.  

Records received from the Social Security Administration in 
conjunction with the veteran's award demonstrate that he was 
found to be disabled as a result of low back pain, asthma, 
symptoms of Meniere's Disease, and his right ankle.  

The Board is of the opinion that the criteria for an 
evaluation in excess of 20 percent for the veteran's service-
connected right ankle disability have not been met.  The 
veteran has been given the highest possible disability 
evaluation under Diagnostic Code 5271.  While the veteran has 
reported that his ankle locks occasionally, ankylosis has not 
been demonstrated at the time of any VA examination.  
Moreover, the veteran was found to have normal range of 
motion for the foot and ankle, with dorsiflexion being to 10 
degrees and plantar flexion being to 45 degrees at the time 
of the most recent VA examination.  As such, an increased 
evaluation is not warranted under Diagnostic Code 5271.  

An increased evaluation is also not warranted under 
Diagnostic Code 5284.  The currently assigned disability 
evaluation represents a moderately severe foot disability.  A 
30 percent evaluation, the next higher evaluation requires a 
severe disability.  While the Board notes that the veteran 
has been given a brace and heel lift for his right ankle 
disability, he has been found to have dorsiflexion, plantar 
flexion, inversion and eversion at that time of every VA 
examination, including the most recent examination, where he 
was found to have dorsiflexion to 10 degrees, plantar flexion 
to 45 degrees, inversion to 25 degrees, and eversion to 20 
degrees.  Moreover, the heels were reported as nontender and 
normal to development and the arch development was found to 
be average and equal.  The arch, mid-foot, and forefoot were 
also noted to be nontender.  

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet. App. 202 
(1995) the United States Court for Veterans Claims (Court), 
held that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. 
§§ 4.40, 4.45. 

The Board notes that the veteran has complained of continuous 
pain in his ankle throughout the entire appeal period, 
indicating that the pain is chronic in nature and goes from 
his foot to his hip on occasion.  Ankle pain has also been 
noted on each VA examination that has been performed.  
However, on the most recent VA examination, the examiner 
specifically indicated that the veteran had only mild pain 
when performing range of motion testing.  He further 
indicated that the weakness, fatigue, and poor coordination 
resulting from his ankle disability could be quantified in 
terms of adding an additional 5 degrees of limitation to his 
range of motion testing.  He also noted that the flare-ups, 
which occurred only on occasion, could also be quantified by 
adding an additional 5 degrees of limitation of motion when 
present.  

Based upon the examiner's observations and the other 
objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness does not raise 
the veteran's level disability to that akin to ankylosis or 
to the level of a severe foot disability.  The examiner 
specifically indicated that the flare-ups, fatigue, weakness, 
and poor coordination could be contemplated by adding no more 
than five degrees of limitation of motion, which would not 
result in the veteran's ankle disability being classified as 
a severe foot disability. 

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  It is 
further provided in subsection (c) that in cases in which 
application of the schedule is not understood or the 
propriety of an extraschedular rating is questionable may be 
submitted to Central Office for advisory opinion.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case is a right ankle disability.  
In the case at hand, there is evidence showing that the 
veteran's ankle disability contributed at least in part to 
his retiring from his duties as a mechanic and becoming 
disabled for Social Security purposes.  However, the 
veteran's ankle disability was only one of many disabilities 
which resulted in his receiving Social Security disability 
benefits.  Numerous other disabilities, including a back 
disorder, asthma, and Meniere's Disease were contributing 
factors in the veteran's receiving a Social Security award.  
The veteran also testified at his August 1995 hearing that he 
had other ailments which contributed to his being unemployed.  
Moreover, the May 1997 VA examiner specifically indicated 
that the veteran's ankle disability did not preclude 
sedentary employment.  The veteran has also not been recently 
hospitalized for his right ankle disability.  

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


ORDER

An evaluation in excess of 20 percent for a right ankle 
disability is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

